Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to the amendment filed on August 16, 2022.
Claims 1-20 have been previously cancelled. Claims 21-40 are currently pending in the application. Claims 21-26 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 27-40 are considered in this Office action, with new claims 35-40 added.
IDS
The duplicate citation of US 2008/0053163 A1 on IDS filed on May 12, 2020 has been lined through to avoid duplicate publication.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing dates of the prior-filed applications No. 13/938,449 and 15/685,603 under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See MPEP 211.05.
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the disclosure of the prior-filed application is silent regarding the following limitations claimed in the instant application: “the countdown timer is initiated at a predefined remaining amount of time for the treating cycle of operation” claimed in claims 31 and 39. Accordingly, claims 31-34, 39-40 currently pending in this application are not entitled to the benefit of the filing date of the prior-filed applications under 35 U.S.C. 119(e)(1).
Applicant states that this application is a continuation of the prior-filed applications No. 13/938,449 and 15/685,603. A continuation or divisional application cannot include new matter. Applicant can amend the claim(s), present a sufficient showing that the claim limitation(s) has been disclosed in the prior-filed applications, delete the benefit claim, or change the relationship (continuation application) to continuation-in-part.
Election/Restrictions
Applicant's election without traverse of Group II in the reply filed on June 1, 2022 is acknowledged.
Claim Objections
Claim(s) 27 and 35 is/are objected to because of the following informalities:
 “in an automatic washing machine” (claim 27 line 2, claim 35 line 1) should be changed to “in the automatic washing machine”.
“an anti-sour cycle” (claim 27 lines 15-6, claim 35 lines 15-16) should be changed to “the anti-sour cycle”.
 “a fan” (claim 28) should be changed to “the fan”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 27-40 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 27 and 35 recite “the growth” (claim 27 line 1, claim 35 line 1). There is insufficient antecedent basis for this limitation in the claims. Correction and/or clarification is required. This rejection affects claims dependent on claims 27 and 35.
Claims 27 and 35 recite “the end” (claim 27 line 10, claim 35 line 10). There is insufficient antecedent basis for this limitation in the claims. Correction and/or clarification is required. This rejection affects claims dependent on claims 27 and 35.
Claims 27 and 35 recite “the washing machine” (claim 27 line 12, claim 35 line 6). There is insufficient antecedent basis for this limitation in the claims. Further, it is not clear whether it refers to the same limitation as “an automatic washing machine”. For the purpose of examination, it is interpreted as the same limitation. Correction and/or clarification is required. This rejection affects claims dependent on claims 27 and 35.
Claim 27 recites “the fan” (line 17). There is insufficient antecedent basis for this limitation in the claim. Correction and/or clarification is required. This rejection affects claims dependent on claims 27 and 35.
Claim 29 recites “the rotation of the drum during the anti-sour cycle is continuous”, while claim 27 recites “intermittent rotation of the drum”. It is not clear whether the drum is to rotate intermittently, as recited in claim 27, or continuously, as recited in claim 29. Examiner notes that original specification lists such types of drum rotation as alternative, not simultaneous, options. For the purpose of this examination, it is interpreted as the drum can perform either rotation. Correction and/or clarification is required.
Claims 31 and 39 recite “the expiration” (line 3). There is insufficient antecedent basis for this limitation in the claims. Correction and/or clarification is required. This rejection affects claims dependent on claims 31 and 39.
Claim 32 recites “the authorization signal is generated by user input at the user interface”. It is not clear whether the recitation requires that the user provides the authorization signal via user input at the user interface of the washing machine. Examiner notes that the original disclosure only teaches generating request of the anti-sour cycle via user input on the user interface of the washing machine, and receiving the authorization signal at the remote electronic device, and it is silent regarding generating the authorization signal by the user via the user interface of the washing machine. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For it can be either user interface. Correction and/or clarification is required.
Claim 35 recites “a continuous anti-sour cycle including intermittent rotation of the drum”. The meaning of “continuous” is not clear. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination, it is interpreted as any anti-sour cycle including intermittent rotation of the drum. Correction and/or clarification is required. This rejection affects claims dependent on claim 35.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 30 and 38 is/are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 30 and 38 recite the limitation “wherein the rotation of the drum during the anti-sour cycle is intermittent”, such structure repeats limitation “anti-sour cycle including intermittent rotation of the drum” (independent claims 27 and 35), without any further structural limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2005/262883 A1, cited in IDS), hereinafter Yang in view of Balinski et al. (US 2011/0041260 A1, cited in IDS), hereinafter Balinski in further view of Park et al. (US 2013/0321136 A1, cited in IDS), hereinafter Park in further view of Robertson et al. (US 2012/0284930 A1, cited in IDS), hereinafter Robertson.
Regarding claims 27, 30, 35, and 38, Yang discloses an automatic washing machine (Fig. 1) comprising a rotating drum (3) defining a laundry treating chamber in which laundry can be received for treatment (para 5); and a controller (microcomputer 20) configured to operate the washing machine according to a treating cycle of operation intending to treat soiled laundry (user presses washing button, washing/rinsing/ spin-drying/drying operations are performed, para 37); receive a selection of an anti-sour cycle of operation (deodorizing) by a user at a user interface located on the washing machine (user presses deodorizing button 20, para 37), and in response to completion of the treating cycle of operation and selection of an anti-sour cycle, automatically initiate the anti-sour cycle including rotation of the drum and rotation of the fan (deodorizing operation is performed, para 37, Fig. 3a, step 42), and that the deodorizing mode may be performed continuously (para 36). The washing machine of Yang capable to decrease the growth of odor-causing microorganisms in an automatic washing machine, and the rotation of the drum and of the fan is capable to discourage odor-causing microorganisms in the treating chamber.
Yang discloses inputting a material (or a kind) of clothes through the selecting button, and controlling the degree of operation of the deodorizing resources according to the inputted material to minimize wear-and-tear of the clothes and improve deodorizing efficiency (para 63). Yang does not disclose that the controller is configured to receive a load signal from a sensor indicative of a load in the treating chamber and initiates the anti-sour cycle in response to receipt of the load signal. Balinski teaches an automatic washing machine (Fig. 2) comprising a rotating drum (18) defining a laundry treating chamber (28), a load size sensor (weight sensor 88, para 44), and a controller (14) configured to operate the washing machine according to a treating cycle of operation (para 42), receive a load signal from a sensor indicative of a load in the treating chamber (weight sensor, para 44), and in response to receipt of the load signal automatically initiate an anti-sour cycle (para 49). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the washing machine of Yang with the load sensor and capability to receive a load signal from the load sensor before initiating the ani-sour cycle, as taught by Balinski, in order to perform the anti-sour cycle based on the load. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve deodorizing efficiency, and have a reasonable expectation of success because using load sensor to determine parameters for the anti-sour cycle is known in the art.
Yang does not disclose that the rotation of the drum is intermittent. Balinski teaches that the controller is configured to rotate the drum intermittently during the dehumidifying cycle (para 64). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the controller of the washing machine of Yang such that it rotates the drum intermittently during the deodorizing mode, as taught by Balinski in order to deodorize the laundry. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to move laundry during deodorizing mode, and have a reasonable expectation of success because such drum rotation is known in the art.
Yang does not disclose that the controller is configured to transmit a time remaining signal for the treating cycle to a remote electronic device. Park teaches an appliance (1), such as a washing machine or a drying machine, having a rotating drum, a user interface (12, e.g. Fig. 3), and a controller (10, para 73) configured to transmit a time remaining signal for the treating cycle to a remote electronic device (2, Fig. 22, para 256). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the washing machine of Yang with capability to transmit a time remaining signal for the treating cycle to a remote electronic device taught by Park in order to inform user of status of the treating cycle of operation. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for user convenience and have a reasonable expectation of success because such capability is known in the art.
Yang does not disclose that the controller is configured to issue an alert signal indicative of the end of the treating cycle. Robertson teaches “Normally, once the user loads articles into the machine, selects the desired options, and activates the appliance, the appliance will execute a laundry cycle according to the options selected. Laundry cycles can vary in length of time but eventually the cycle is completed and the articles are ready to be removed from the appliance. The appliance may include a signal device, such as a bell or buzzer, for providing an audible alert to the user that that the laundry cycle has been completed” (para 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the washing machine of Yang with capability to issue an alert signal indicative of the end of the treating cycle, as taught by Robertson in order to inform user of completion of the treating cycle of operation. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for user convenience and have a reasonable expectation of success because such capability is well known in the art.
Regarding claims 28 and 36, Yang discloses a fan (13) configured to move air though the treating chamber during the anti-sour cycle (Fig. 3a, step 42, para 38).
Regarding claim 29, Yang does not disclose that the rotation of the drum during the anti-sour cycle is continuous. Balinski teaches that the controller is configured to rotate the drum continuously (e.g. para 64). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the continuous rotation of the drum taught by Balinski for the intermittent rotation of the drum taught by Balinski for the predictable result of rotating the drum during the dehumidifying cycle, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143.
Regarding claims 31 and 39, Yang discloses that the controller (20) is configured to execute the anti-sour cycle in response to receiving an authorization signal (pressing deodorizing button) at the beginning of the washing cycle (para 36), and that the controller is configured to terminate the corresponding cycle if the user has not inputted the deodorizing instructions (para 36). The disclosed timing of pressing the deodorizing button before start of the washing cycle and/or terminating the cycle of the washing machine if the deodorizing button has not been pressed is interpreted as receiving an authorization signal before the expiration of the countdown timer, i.e. end of washing cycle, in the broadest reasonable interpretation. Yang does not disclose that the countdown timer is initiated at a predefined remaining amount of time for the treating cycle. Park teaches a countdown timer (e.g. Fig. 42) initiated at a predefined remaining amount of time for the treating cycle (at a start of the treatment cycle, i.e. remaining time equals length of cycle, e.g. Fig. 42).
Regarding claims 32 and 40, Yang discloses that the authorization signal is generated by a user input at the user interface (pressing deodorization button, para 36).
Regarding claims 33 and 34, Yang discloses that the controller (20) is configured to terminate a corresponding cycle in response to the authorization signal not received (para 36). Yang does not disclose that the controller issues an alert upon termination of the corresponding cycle. Robertson teaches issuing an alert upon termination of the corresponding cycle (para 3) and that the alert is one of an audible sound (buzzer), as discussed above.
Regarding claim 37, Yang discloses that the deodorizing mode includes rotation of the fan (para 38). The disclosed rotation is capable to discourage odor-causing microorganisms in the treating chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711